Name: Commission Implementing Regulation (EU) NoÃ 1059/2012 of 12Ã November 2012 amending Regulation (EC) NoÃ 412/2008 as regards dividing the import tariff quota period for frozen beef intended for processing into subperiods
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  trade;  tariff policy;  animal product
 Date Published: nan

 13.11.2012 EN Official Journal of the European Union L 313/16 COMMISSION IMPLEMENTING REGULATION (EU) No 1059/2012 of 12 November 2012 amending Regulation (EC) No 412/2008 as regards dividing the import tariff quota period for frozen beef intended for processing into subperiods THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 412/2008 (2) opened an annual import tariff quota for frozen beef intended for processing for the period from 1 July to 30 June of the following year. (2) Recent developments on the world beef market, namely an important boost in world prices and bigger volatility due to the increase of global demand for beef, have shown that the possibility to apply for import rights only once a year may pose some commercial difficulties to processors. Processors cannot adapt their import needs to the changing market situation if they have to apply for import rights at the beginning of the annual quota period. As a consequence some of them lose the security lodged at the moment of the application for import rights. (3) Giving the possibility to processors to apply for import rights on a quarterly basis instead of once a year should help them to plan their imports in shorter terms and be in a better position to respond to the rapid changes in the world beef market. (4) Regulation (EC) No 412/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 412/2008 is amended as follows: (1) Article 1 is replaced by the following: Article 1 1. An import tariff quota of 63 703 tonnes bone-in equivalent of frozen beef falling within CN code 0202 20 30, 0202 30 10, 0202 30 50, 0202 30 90 or 0206 29 91 and intended for processing in the Union (hereinafter the quota ) is hereby opened every year for the period from 1 July to 30 June of the following year (hereafter import tariff quota period ) subject to the conditions laid down in this Regulation. 2. The import tariff quota period referred to in paragraph 1 shall be divided in the following four subperiods: (a) from 1 July to 30 September; (b) from 1 October to 31 December; (c) from 1 January to 31 March; (d) from 1 April to 30 June.; (2) Article 6 is amended as follows: (a) paragraph 2 is replaced by the following: 2. Applications for import rights for production of either A-products or B-products shall be submitted in the first seven days of the month preceding each subperiod, referred to in Article 1(2), and in any case no later than 13.00, Brussels time, of the relevant seventh day.; (b) paragraph 4 is replaced by the following: 4. No later than 13.00, Brussels time, on the 14th day of the month in which applications are submitted in accordance with paragraph 1, Member States shall notify the Commission of the total quantities applied for under each of the two categories of products, expressed in kilograms bone-in equivalence, in respect of the subperiod concerned.; (3) Article 7 is replaced by the following: Article 7 1. Import rights shall be awarded from the 23rd day of the month in which applications are submitted in accordance with Article 6(1) and at the latest on the last day of that month. Import rights shall be valid from the first day of the subperiod for which the application has been submitted and until 30 June of the import tariff quota period concerned. 2. If application of the allocation coefficient referred to in Article 7(2) of Regulation (EC) No 1301/2006 results in fewer import rights to be allocated than had been applied for, the security lodged in accordance with Article 6(3) of this Regulation shall be released proportionally without delay. 3. The Commission shall suspend the submission of applications for import rights until the end of the import tariff quota period for the order numbers for which the available quantities are exhausted.. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 December 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 125, 9.5.2008, p. 7.